ACCEPTED
                                                                                                  01-15-00193-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                              6/3/2015 9:52:01 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK


                               No. 01-15-00193-CV
                                                                            FILED IN
                            IN THE COURT OF APPEALS     1st COURT OF APPEALS
                         FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                                                        6/3/2015 9:52:01 AM
                                  AT HOUSTON            CHRISTOPHER A. PRINE
                                                                              Clerk
                                     JOHN LAWTON,
                                                           Appellant,
                                              v.
 DAVID W. LAWTON, INDIVIDUALLY, AS INDEPENDENT EXECUTOR
OF THE ESTATE OF JOSEPH G. LAWTON, DECEASED AND AS FORMER
 AGENT FOR JOSEPH G. LAWTON UNDER A POWER OF ATTORNEY,
                                                           Appellee.

           On Appeal from the County Court at Law No. 1, Fort Bend County, Texas,
                           Trial Court Cause No. 14-CCV-053769


                   UNOPPOSED FIRST MOTION FOR EXTENSION
                     OF TIME TO FILE BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS:

           Appellant, John Lawton, respectfully files this unopposed first motion for

extension of time to file his appellant’s brief.

           1.     The present deadline for filing the appellant’s brief is June 4, 2015.

           2.     Appellant seeks a thirty-two day extension, until July 6, 2015, in

which to file his brief.

           3.     This is Appellant’s first request for an extension of time to file his

brief.

           4.     This motion is unopposed.

1640.002/561580
           5.     Appellant needs the additional time to file his appellant’s brief with

this Court for the following reasons:

           Lead appellate counsel for Appellant, Connie Pfeiffer, is responsible for

preparation of the appellant’s brief. In addition to her work on the brief in this

case, Ms. Pfeiffer has been engaged in other litigation with imminent deadlines

that have prevented her from completing the brief before the deadline, including,

but not limited to, the following:

                 Assistance with preparation of petitioner’s reply brief on the
                  merits in No. 13-0986, Southwestern Energy Production
                  Company v. Toby Berry-Helfand, In the Supreme Court of
                  Texas. This is a multi-million dollar judgment involving cross-
                  appeals. The reply brief on the merits was filed on May 7,
                  2015, after one extension.

                 Assistance with preparation of reply to response to summary
                  judgment motion, and preparation for trial and jury charge in
                  Cause No. 2009-79721, Frank M. Bufkin III, and Twin
                  Resources, LLC v. Arena Resources, LLC, et al., In the 234
                  Judicial District Court of Harris County, Texas. The reply to
                  response to summary judgment motion was filed on May 7,
                  2015. Trial is set to begin on June 22, 2015.

                 Assistance in preparation for and attendance at pre-trial
                  hearings, trial preparation, and attendance at trial in No. 2011-
                  61780, Gulf Coast Asphalt Company, L.L.C. and Trifinery, Inc. v.
                  Russell T. Lloyd and John M. O’Quinn and Associates, L.L.P., In
                  the 80th Judicial District Court of Harris County, Texas. Trial
                  began on May 18, 2015, and is expected to last four weeks.

                 Preparation of petitioners’ brief on the merits in No. 14-0714,
                  Alice M. Wood and Daniel L. Wood v. HSBC Bank USA, N.A.,
                  In the Supreme Court of Texas. Petitioners’ brief on the merits
                  was filed on May 29, 2015, after two extensions.

1640.002/561580                            2
                 Preparation of article for presentation at the 25 th Annual
                  Conference on State and Federal Appeals, on June 4-5, 2015, in
                  Austin, Texas, titled Statutory Construction.

           6.     Appellate counsel for Appellant, William R. Peterson has been

engaged in other litigation with imminent deadlines that have prevented him from

completing the brief on the merits before the present deadline, including, but not

limited to, the following:

                 Preparation of a petition for writ of mandamus in No.
                  14-15-00429-CV, In re Alba Zuyapa Martinez, In the
                  Fourteenth Court of Appeals. The petition was filed on May
                  12, 2015.

                 Preparation of response to petition for writ of mandamus in No.
                  05-15-00572-CV; In re Greyhound Lines, Inc. and Dwayne
                  Garrett, In the Fifth Court of Appeals of Texas, at Dallas. The
                  response was filed on May 13, 2015.

                 Assistance with preparation of petitioners’ brief on the merits in
                  No. 14-0714, Alice M. Wood and Daniel L. Wood v. HSBC
                  Bank USA, N.A., In the Supreme Court of Texas. Petitioners’
                  brief on the merits was filed on May 29, 2015, after two
                  extensions.

                 Preparation of a reply in support of a petition for writ of
                  mandamus in No. 14-15-00429-CV, In re Alba Zuyapa
                  Martinez, In the Fourteenth Court of Appeals. The reply will
                  be filed on June 3, 2015.

                 Preparation of a response to a petition for writ of mandamus in
                  No. 14-0963, In re Oceanografia, In the Supreme Court of
                  Texas. Real Parties’ brief on the merits is due on June 17,
                  2014, after one extension.

                 Preparation of motion to dismiss the indictment in No. 14-CR-
                  00388, Texas v. Kleinert; In the District Court for the Western
                  District of Texas.
1640.002/561580                            3
           7.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the appellant’s brief.

           For these reasons, Appellant respectfully requests that this Court grant him

an extension of time to file his appellant’s brief until July 6, 2015.

                                               Respectfully submitted,

                                               BECK REDDEN LLP


                                               By: /s/ Constance H. Pfeiffer
                                                    Constance H. Pfeiffer
                                                    State Bar No. 24046627
                                                    cpfeiffer@beckredden.com
                                                    William Peterson
                                                    State Bar No. 24065901
                                                    wpeterson@beckredden.com
                                               1221 McKinney, Suite 4500
                                               Houston, TX 77010-2010
                                               (713) 951-3700
                                               (713) 951-3720 (Fax)

                                                    Esther Anderson
                                                    State Bar No. 00792332
                                                    esther@probateguardianship.com
                                                    Carolina Pfeiffer
                                                    State Bar No. 24067486
                                                    carolina@probateguardianship.com
                                               ANDERSON PFEIFFER, PC
                                               845 FM 517 West, Suite 200
                                               Dickinson, TX 77539
                                               (281) 488-6535
                                               (281) 614-5205 (Fax)

                                               COUNSEL FOR APPELLANT
                                               JOHN LAWTON


1640.002/561580                            4
                            CERTIFICATE OF CONFERENCE

      I certify that I conferred with Kimberly Hoesl, counsel for Appellee, and
Appellee does not oppose the requested extension.


                                             /s/ William R. Peterson
                                             William R. Peterson


                               CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2015, a true and correct copy of the above and
foregoing Unopposed First Motion for Extension of Time to File Brief of Appellant was
forwarded to all counsel of record by the Electronic Filing Service Provider, if registered,
otherwise by email, as follows:

                                N. Kimberly Hoesl
                            J. B. (Trey) Henderson III
                    DOYLE, RESTREPO, HARVIN & ROBBINS, L.L.P.
                             440 Louisiana St #2300
                               Houston, TX 77002
                               khoesl@drhrlaw.com
                            thenderson@drhrlaw.com

                           Counsel for David W. Lawton,
                     Individually and As Independent Executor



                                             /s/ Constance H. Pfeiffer
                                             Constance H. Pfeiffer




1640.002/561580                          5